THE COURT.
In an action pending in the superior court of the county of Tulare between the National Trust Company and the Visalia City Water Company, petitioner herein, the superior court appointed a receiver with certain designated powers, and thereafter upon the motion of the water company, a writ of review of said order was issued out of this court. At the hearing upon the return to this writ it was made to appear that since the filing of the petition herein the receiver has been discharged and his accounts settled by order of the superior court under which he was appointed. There is, therefore, no existing order of the superior court which can he affected by any judgment of this court upon the writ of review, and the correctness of the order has become merely a moot question. (See Foster v. Smith, 115 Cal. 611.)
The writ is, therefore, discharged.